IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,492-02


EX PARTE EVAN JOSEPH NISWANGER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 04-115-CR-B IN THE 87TH JUDICIAL DISTRICT COURT

FROM FREESTONE COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to attempting to take
a weapon from a peace officer, and originally received deferred adjudication probation.  Applicant
was later arrested on a new charge of possession of a controlled substance, and his guilt in this cause
was adjudicated.  After adjudication, he was sentenced to eighteen months' state jail imprisonment,
running concurrently with his sentence for the new charge.
	In his present application, filed under the cause number for the attempting to take a weapon
from a peace officer offense, Applicant alleges that he is entitled to pre-sentencing jail time credit
against his sentence for possession of a controlled substance.  Because he has filed his application
on the wrong cause number, the application must be dismissed.  This dismissal will not prevent
Applicant from re-filing his claim under the correct cause number, or seeking relief by way of a
motion for judgment nunc pro tunc in the trial court.  Ex parte Ybarra, 149 S.W.3d 147, 148-149
(Tex. Crim. App. 2004).


Filed: May 23, 2007
Do Not Publish